Citation Nr: 0822885	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
bilateral pneumothorax, postoperative, right closed 
thoracotomy, left open thoracotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

Bilateral pneumothorax, postoperative, right closed 
thoracotomy, left open thoracotomy is manifested by pre-
bronchodilatation results of FEV-1 71 percent predicted and 
FEV-1/FVC ratio of 70 percent and post-bronchodilatation 
results of FEV-1 79 percent predicted and FEV-1/FVC ratio of 
70 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for bilateral pneumothorax, postoperative, right closed 
thoracotomy, left open thoracotomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6843 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
January 2005, after the enactment of the VCAA.

A letter dated in January 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that the evidence needed to show that his 
disabilities had increased in severity.  The veteran was also 
told to submit any evidence in his possession that pertained 
to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in an October 2007 VCAA 
notification letter regarding another claim.

The Board finds that the veteran was not provided with timely 
notice consistent with the requirements in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the October 2007 
letter informed the veteran that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Furthermore, the veteran was provided with the specific 
rating criteria used to evaluate his disabilities in the 
January 2006 Statement of the Case (SOC).  The veteran's 
claim was subsequently readjudicated by the RO in October 
2007.  Therefore, the Board finds that the veteran had actual 
knowledge of all the notice requirements of Vazquez-Flores v. 
Peake, supra.  Additionally, because the veteran had an 
opportunity to respond and submit additional evidence, and 
his claim was thereafter readjudicated by the RO, the Board 
finds that there is no prejudice to the veteran in proceeding 
with this claim.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices. Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  As will be explained below, the Board concludes that 
a uniform evaluation is warranted for the issue on appeal.  

The veteran's service-connected bilateral pneumothorax, 
postoperative, right closed thoracotomy, left open 
thoracotomy is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.97, DC 6843.  Disabilities under this 
rating code are in turn evaluated under the General Rating 
Formula for Restrictive Lung Disease.  Under this formula, if 
the FEV-1 is 56 to 70 percent of predicted, or the FEV- 1/FVC 
is 56 to 70 percent of predicted, or the DLCO (SB) is 56 to 
65 percent of predicted, then a 30 percent evaluation is 
warranted.  If the FEV-1 is 40- to 55-percent of predicted, 
or if the FEV-1/FVC 40 to 55 percent of predicted, or the 
DLCO (SB) is 40- to 55-percent of predicted, or there is 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent evaluation is 
warranted.
If the FEV-1 is less than 40 percent of predicted value, or; 
the ratio of FEV-1/FVC is less than 40 percent, or the DLCO 
(SB) is less than 40-percent predicted, or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy, then a 100 
percent evaluation is warranted.

The primary disorder may also be rated.  Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  38 C.F.R. § 4.97, Code 6843.  

The veteran was afforded a VA compensation and pension 
examination in August 2007.  During this examination, the 
veteran reported one-half block exertional shortness of 
breath.  The veteran also reported he takes Albuterol once or 
twice a day.  The examiner noted that a prior August 2007 
examination of the chest revealed that the lung fields were 
clear and heart was normal.  It was then noted that the 
veteran continued to have mild interstitial lung disease, as 
well as, blunting of the left costophrenic angle, unchanged 
from prior x-rays.  An impression was given of chronic 
obstructive pulmonary disease (COPD) relating to cigarette 
excess with moderate disability.  It was noted that current 
studies showed good effort, mild impairment, no significant 
dilator response and normal diffusion limits.  The examiner 
noted that there was no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, congestive 
heart failure, respiratory failure, or chronic pulmonary or 
thrombus embolism.  The veteran's August 2007 pulmonary 
function test (PFT) showed pre-bronchodilatation results of 
FEV-1 71 percent predicted and FEV-1/FVC ratio of 70 percent.  
DLCO was 79 percent predicted.  Post-bronchodilatation 
results showed FEV-1 of 79 percent predicted and FEV-1/FVC 
ratio of 70 percent.  

The August 2007 examination is relatively consistent with the 
veteran's prior January 2005 examination.  The January 2005 
examination showed pre-bronchodilatation results of 70 
percent FEV-1 and 70 percent FEV-1/FVC.  Post-
bronchodilatation results were 76 percent FEV-1 and 70 
percent FEV-1/FVC.  During the January 2005 compensation and 
pension examination, the veteran complained of shortness of 
breath when climbing stairs or walking a block.  The veteran 
also complained of wheezing.  Chest x-ray revealed mild 
interstitial lung disease and fibrous blunting of lt 
costophrenic angle.  PFTs revealed a mild obstructive pattern 
and no broncholdialtor response.  The examiner opined that 
the veteran's symptoms were related to COPD and not due to 
pneumothorax surgery as his PFTs do not show a restrictive 
pattern.  

In order for the veteran to receive a 60 percent rating, 
which is the next highest evaluation available above the 
current 30 percent rating, his FEV-1 must be 40- to 55- 
percent of predicted, or the FEV-1/FVC must be 40 to 55 
percent of predicted, or the DLCO (SB) must be 40- to 55- 
percent of predicted, or there must be maximum oxygen 
consumption of 15 to 20 ml/kg/min. 38 C.F.R. § 4.97, Code 
6843.  The pulmonary function test results most favorable to 
the veteran show a 70 percent FEV-1 and 70 percent FEV-1/FVC, 
and DLCO of 79 percent predicted. These results do not 
warrant a higher disability rating.  In fact, the January 
2005 examiner opined that the veteran's symptoms were related 
to COPD and not due to pneumothorax surgery as his PFTs do 
not show a restrictive pattern.  Based on the evidence, a 
rating in excess of 30 percent disabling for bilateral 
pneumothorax, postoperative, right closed thoracotomy, left 
open thoracotomy is not warranted.  The Board has considered 
all potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the appellant 
or his representative, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits for extra-
schedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  However, the Board notes that the record 
reflects that the veteran has not required frequent periods 
of hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

A rating higher than 30 percent disabling for bilateral 
pneumothorax, postoperative, right closed thoracotomy, left 
open thoracotomy is denied.   


ORDER

A rating in excess of 30 percent disabling for bilateral 
pneumothorax, postoperative, right closed thoracotomy, left 
open thoracotomy is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


